BOWEN, Judge,
dissenting.
In an unpublished memorandum opinion, the majority holds that in a prosecution for the possession of a controlled substance, a police officer was properly allowed to testify, over objection, that the area where the defendant was arrested is “a known drug house,” that the police had had “several complaints from citizens that live in the area,” and that the officer had personally made “around 50” drug arrests on other occasions at that location. In my opinion, this constitutes a clear violation of the holding in Ex parte Lambeth, 562 So.2d 575 (Ala.1990), that the trial court erred by allowing hearsay evidence of a police officer that the location of the sale of drugs was a club notorious for cocaine distribution activity. On this basis, I dissent.